Citation Nr: 0915408	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  05-28 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran, through his representative, withdrew his request 
for a Travel Board hearing in May 2007.


FINDING OF FACT

Bilateral hearing loss disability was not present in service 
and is not etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA by letter mailed in August 
2004, prior to the initial adjudication of the claim.  
Although he was not provided with notice concerning the 
disability-rating and effective-date elements of the claim 
until March 2006, after the initial adjudication of the 
claim, the Board has determined that there is no prejudice to 
the Veteran in proceeding with the appeal.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the 
Board has determined that service connection for bilateral 
hearing loss disability is not warranted.  Consequently, no 
effective date or disability rating will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claim is no more than harmless error.

The record also reflects that service treatment records and 
all available post-service medical evidence identified by the 
Veteran have been obtained and that he has been afforded a VA 
audiological examination.  The Board acknowledges the 
Veteran's request that he be afforded another audiological 
examination because he believes that his statements "were 
taken out of context" by the civilian contractor who 
examined him.  However, the Board finds no reason to question 
the adequacy or accuracy of the audiological examination of 
record and, therefore, finds that no additional examination 
is necessary.  In this regard, the Board notes that the 
examination at issue was conducted by an audiologist, a 
trained specialist who is competent to evaluate the nature 
and etiology of the Veteran's bilateral hearing loss 
disability, and that the audiologist accurately reported the 
findings of the February 1960 audiogram upon which she based 
her nexus opinion.  

Neither the Veteran nor his representative has identified any 
other outstanding evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is also satisfied that 
the originating agency has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
service.  Specifically, he maintains that his hearing loss 
disability is a result of his in-service exposure to loud 
noises from jet engines.

The evidence of record establishes that the Veteran has 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  However, as explained below, the Board concludes that 
his bilateral hearing loss disability was not present in 
service or until many years after the termination of his 
service and that it is not etiologically related to service, 
to include his exposure to loud noises.

The Veteran's DD Form 214 and service treatment records 
establish that he was exposed to loud noises during service.  
The DD Form 214 indicates that he served as an aircraft 
hydraulic repairman, and a May 1957 audiogram indicates that 
he was exposed to loud noises but seldom or never wore 
hearing protection.  The May 1957 audiogram reflects changes 
of between five to 15 decibels in each ear, and an audiogram 
performed in February 1960, shortly before the Veteran's 
release from active duty, reflects changes of between five to 
10 decibels in each ear.  Neither set of findings reflects 
bilateral hearing loss disability as defined by VA 
regulations.

The earliest post-service evidence of bilateral hearing loss 
disability is a July 2004 private audiologist's report, which 
confirms that the Veteran has bilateral hearing loss 
disability.  The report notes the Veteran's self-reported 
history of noise exposure, including in-service exposure to 
jet engines; exposure to loud noises for five or six years 
immediately after service while working for an aviation 
company; exposure to loud noises from his single engine 
aircraft; and exposure to loud noises when using power tools 
and equipment.  The report also indicates that the Veteran 
denied using effective ear protection during his exposure to 
these loud noises.

The Veteran was afforded a VA audiological examination in 
November 2004 to determine the etiology of his bilateral 
hearing loss disability.  He complained of hearing difficulty 
for the last 20 years.  He reported a history of in-service 
noise exposure to gun fire, pneumatic tools, and jet engines 
but stated that he had used hearing protection in the "run 
up" area around jet engines.  He also reported noise 
exposure for five to six years after service while working as 
a sheet metal worker for an aviation company.  He denied 
additional occupational noise exposure while working for 25 
years as a service manager and also denied recreational noise 
exposure.  After reviewing the claims folder and examining 
the Veteran, the audiologist diagnosed sensorineural hearing 
loss in each ear and opined that the Veteran's disability was 
not a result of his in-service acoustic trauma.  She 
acknowledged that the Veteran was exposed to loud noises 
during service but explained that the February 1960 audiogram 
performed shortly before his release from active duty 
reflected normal hearing thresholds from 500 Hertz to 8000 
Hertz.

There is no contrary medical evidence of record.  The Board 
acknowledges the Veteran's belief that his bilateral hearing 
loss disability is related to his in-service exposure to jet 
engine noise.  However, whether the hearing loss disability 
is related to in-service noise exposure is a medical question 
that the Veteran, as a lay person without medical training, 
is not qualified to answer.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board also acknowledges the 
argument of the Veteran's representative that his bilateral 
hearing loss disability must be related to in-service noise 
exposure because his claim for service connection for 
tinnitus due to in-service noise exposure was granted.  While 
the VA audiologist did relate the Veteran's tinnitus to 
service, she based her opinion on the Veteran's report that 
his tinnitus began during service.  The Board notes that the 
Veteran has not alleged, and there is no medical evidence to 
suggest, that his bilateral hearing loss disability also 
began during service.  Finally, the Board acknowledges the 
Veteran's belief that the VA audiologist misinterpreted his 
statements and that the history of his noise exposure has 
been inaccurately reported.  However, as previously 
discussed, the VA audiologist relied on the February 1960 
audiogram, not the Veteran's history of noise exposure, in 
rendering her opinion, and the accuracy of that audiogram has 
not been disputed.

Accordingly, since the preponderance of the evidence is 
against the claim, service connection for bilateral hearing 
loss disability is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


